STATEMENT OF ADDITIONAL INFORMATION THE VICTORY PORTFOLIOS FUND NAME CLASS A CLASS C CLASS I CLASS R INVESTOR SELECT TRUST Balanced Fund SBALX VBFCX VBFIX VBFGX Core Bond Fund SIMIX VCBIX Diversified Stock Fund SRVEX VDSCX VDSIX GRINX Established Value Fund VETAX VEVIX GETGX Federal Money Market Fund SBFXX SBSXX Financial Reserves Fund FNRXX Fund for Income IPFIX VFFCX GGIFX Government Reserves Fund GMUXX VGGXX Global Equity Fund VPGEX VPGCX VPGYX Institutional Money Market Fund VICXX VISXX International Fund VIAFX VICFX VIIFX International Select Fund VISFX VISKX VISIX Investment Grade Convertible Fund SBFCX VICIX Large Cap Growth Fund VFGAX VFGCX VFGRX National Municipal Bond Fund VNMAX Ohio Municipal Bond Fund SOHTX Ohio Municipal Money Market Fund AOHXX Prime Obligations Fund SPOXX Small Company Opportunity Fund SSGSX VSOIX GOGFX Special Value Fund SSVSX VSVCX VSPIX VSVGX Stock Index Fund SSTIX VINGX Tax-Free Money Market Fund STOXX Value Fund SVLSX VVFCX VVFIX VVFGX March 1, 2010 As revised March 18, 2010 and May 28, 2010 This Statement of Additional Information (“SAI”) is not a prospectus, but should be read in conjunction with the prospectuses of the Funds listed above, all of which are dated March 1, 2010 except for Global Equity Fund which is dated March 18, 2010, as amended or supplemented from time to time.This SAI is incorporated by reference in its entirety into the prospectuses.Copies of the prospectuses may be obtained by writing the Funds at P.O. Box 182593 Columbus, Ohio 43218-2593, or by calling toll free 800-539-FUND (800-539-3863). Except for the Global Equity Fund, the Funds’ audited financial statements for the fiscal year ended October 31, 2009 are incorporated in this SAI by reference to the Funds’ 2009 annual report to shareholders (File No. 811-4852).You may obtain a copy of the Funds’ latest annual report at no charge by writing to the address or calling the phone number noted above. Table of Contents Page General Information 1 Investment Objectives, Policies and Limitations 1 Instruments in Which the Funds Can Invest 5 Debt Securities 5 International and Foreign Investments 22 Derivatives 26 Other Investments 32 Eligible Securities for the Money Market Funds 34 Investment Strategies 35 Determining Net Asset Value (”NAV”) and Valuing Portfolio Securities 38 Performance 41 Additional Purchase, Exchange and Redemption Information 46 Dividends and Distributions 54 Taxes 55 Trustees and Officers 63 Advisory and Other Contracts 70 Additional Information 91 Appendix A — Description of Security Ratings A-1 Appendix B — Proxy Voting Policies and Procedures B-1 GENERAL INFORMATION The Victory Portfolios (the “Trust”) was organized as a Delaware statutory trust (formerly referred to as a “business trust”) on December 6, 1995 as a successor to a company of the same name organized as a Massachusetts business trust on February 5, 1986.The Trust is an open-end management investment company.The Trust currently consists of 23 series (each a “Fund,” and collectively, the “Funds”) of units of beneficial interest (“shares”). This SAI relates to the shares of the 23 Funds and their respective classes, as listed below.Much of the information contained in this SAI expands on subjects discussed in the prospectuses.Capitalized terms not defined herein are used as defined in the prospectuses.No investment in shares of a Fund should be made without first reading that Fund’s prospectus. The Victory Portfolios: Equity Funds: Diversified Stock Fund, Class A, C, R and I shares Established Value Fund, Class A, I and R shares Global Equity Fund, Class A, C and I shares International Fund, Class A, C and I shares International Select Fund, Class A, C and I shares Large Cap Growth Fund, Class A, C and R shares Small Company Opportunity Fund, Class A, R and I shares Special Value Fund, Class A, C, R and I shares Stock Index Fund, Class A and R shares Value Fund, Class A, C, R and I shares Hybrid Funds: Balanced Fund, Class A, C, R and I shares Investment Grade Convertible Fund, Class A and I shares Fixed Income Funds: Taxable Fixed Income Funds: Core Bond Fund, Class A and I shares Fund for Income, Class A, C and R shares Tax-Exempt Fixed Income Funds: National Municipal Bond Fund, Class A shares Ohio Municipal Bond Fund, Class A shares Money Market Funds: Federal Money Market Fund, Select and Investor shares Financial Reserves Fund, Class A shares Government Reserves Fund, Trust and Select shares Institutional Money Market Fund, Select and Investor shares Ohio Municipal Money Market Fund, Class A shares Prime Obligations Fund, Class A shares Tax-Free Money Market Fund, Class A shares INVESTMENT OBJECTIVES, POLICIES AND LIMITATIONS. Investment Objectives. Each Fund’s investment objective is fundamental, meaning it may not be changed without a vote of the holders of a majority of the Fund’s outstanding voting securities.There can be no assurance that a Fund will achieve its investment objective. Investment Policies and Limitations of Each Fund. The investment policies of a Fund may be changed without an affirmative vote of the holders of a majority of that Fund’s outstanding voting securities unless (1)a policy expressly is deemed to be a fundamental policy of the Fund or (2)a policy expressly is deemed to be changeable only by such majority vote.A Fund may, following notice to its shareholders, employ other investment practices that presently are not contemplated for use by the Fund or that currently are not available but that may be developed to the extent such investment practices are both consistent with the Fund’s investment objective and legally permissible for the Fund.Such investment practices, if they arise, may involve risks that exceed those involved in the activities described in a Fund’s prospectus. A Fund’s classification and sub-classification is a matter of fundamental policy.Each Fund is classified as an open-end investment company.Two Funds are sub-classified as non-diversified investment companies: National Municipal Bond and Ohio Municipal Bond Funds.All the other Funds are sub-classified as diversified investment companies. The following policies and limitations supplement the Funds’ investment policies set forth in the prospectuses.Unless otherwise noted, whenever an investment policy or limitation states a maximum percentage of a Fund’s assets that may be invested in any security or other asset, or sets forth a policy regarding quality standards, such standard or percentage limitation will be determined immediately after and as a result of the Fund’s acquisition of such security or other asset except in the case of borrowing (or other activities that may be deemed to result in the issuance of a “senior security” under the
